Citation Nr: 0110070	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-11 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether Social Security disability benefits are countable 
income for purposes of determining the veteran's eligibility 
for VA improved pension benefits.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In a January 2000 rating decision, the RO denied the 
veteran's claim for special monthly pension.  There is no 
indication that the veteran initiated an appeal of that 
decision.  Therefore, that issue is not currently in 
appellate status.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The RO received the veteran's application for non-service 
connected pension benefits in May 1999.  

3.  According to a September 1999 award letter, effective 
March 1999, the veteran is entitled to Social Security 
disability benefits in the amount of $1,077.00 per month.  
The veteran was to receive his first check for September 1999 
in October 1999.  Benefits for March 1999 through August 1999 
were withheld pending a determination as to a reduction of 
benefits.  

4.  In a February 2000 action, the RO established the 
veteran's entitlement to non-service connected pension 
benefits from June 1999.  The RO terminated pension benefits 
as of November 1999 due to receipt of Social Security 
benefits in excess of the maximum annual pension rate.      


CONCLUSION OF LAW

The veteran's income from Social Security disability benefits 
is properly countable as income for purposes of determining 
the veteran's eligibility to VA improved pension benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1503(a), 1521(a) (West 
1991); 38 C.F.R. §§ 3.3(b), 3.23, 3.271, 3.272 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO had properly notified the 
veteran of the requirements for Improved Pension eligibility 
by virtue of letters dated in October 1999 and February 2000 
and the April 2000 statement of the case.  As discussed 
below, resolution of the veteran's claim is predicated on 
legal principles rather than evidence.  As such, the Board 
finds no basis for additional development.  Finally, there is 
no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran submitted a claim for non-service connected 
pension benefits in May 1999.  The RO's rating decision of 
September 1999 showed that the veteran was permanently and 
totally disabled due to non-service connected disabilities.  

In October 1999, the RO verified that, effective March 1999, 
the veteran was entitled to Social Security disability 
benefits in the amount of $1,077.00 per month.  

By letter dated in October 1999, the RO informed the veteran 
that his claim for non-service connected pension benefits was 
denied due to excessive income.  It explained that the 
veteran received a yearly income from Social Security 
benefits in the amount of $12,924.00, which exceeded the 
limit of $8,778.00 for a veteran as set by law.  The veteran 
timely appealed that decision.  

In his November 1999 notice of disagreement, December 1999 
statement, and May 2000 substantive appeal, the veteran 
disagreed with counting Social Security benefits as income.  
He argued that Social Security benefits represented a public 
welfare donation or public maintenance payment that is 
excluded from income.  To support his claim, he included 
copies of VA statues and regulations, legislative histories, 
and excerpts from court opinions.  With the notice of 
disagreement, the veteran included a copy of his September 
1999 notice letter from the Social Security Administration.  
The letter indicated that his first month of entitlement to 
benefits was March 1999.  He would receive his first check 
for September 1999 in the amount of $1,077.00 in October.  
The letter stated that the agency was withholding the 
veteran's Social Security benefits for March 1999 through 
August 1999, indicating that such benefits would have to be 
reduced if he had received Supplemental Security Income for 
that time period.   

The RO advised the veteran by letter dated in February 2000 
that his claim for VA pension benefits was approved beginning 
June 1999.  However, as of November 1999, due to receipt of 
Social Security benefits, entitlement to VA pension benefits 
ceased.   

Analysis

Pension benefits are available to a veteran who is 
permanently and totally disabled due to non-service connected 
disabilities.  38 U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. 
§ 3.342(a) (2000).  Basic entitlement exists if the veteran 
had qualifying wartime service, is permanently and totally 
disabled due to non-service connected disability not due to 
his willful misconduct, who meets the net worth limitations, 
and if his annual income does not exceed the maximum annual 
pension rate.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(b)(3).  
See 38 C.F.R. § 3.23(a) (discussing the maximum annual rate 
for improved pension).      

Payments of any kind from any source shall be counted as 
income during the twelve-month annualization period in which 
received unless specifically excluded by law or regulation.  
38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  

Per VA law and regulation, the following monies or benefits 
are excluded from countable income for the purpose of 
determining entitlement to improved pension: welfare, 
maintenance, VA pension benefits, reimbursement for casualty 
loss, profit from sale of property, joint accounts, 
unreimbursed medical expenses, last expenses and just debts, 
educational expenses, a child's income, payments received for 
participation in a Domestic Volunteer Service Act program, 
funds received as a result of participation in a specified VA 
therapeutic or rehabilitation activity, a child's income in 
cases of hardship, a specified survivor benefit annuity, 
Agent Orange settlement payments, restitution to individuals 
of Japanese ancestry, the cash surrender value of life 
insurance, income received by American Indian beneficiaries 
from trust or restricted lands, payments made under the 
Radiation Exposure Compensation Act of 1990, payments made 
under the Alaska Native Claims Settlement Act, and any VA 
monetary allowance to a child suffering from spina bifida who 
is the child of a Vietnam veteran.  38 U.S.C.A. § 1503(a); 
38 C.F.R. § 3.272.  

In this case, the RO has verified that the veteran received 
Social Security benefits in beginning in October 1999.  
Social Security benefits are not excluded from countable 
income under VA law and regulation and therefore must be 
included as countable income. Id.  Therefore, the RO properly 
determined that the veteran's income as of November 1999 
exceeded the maximum annual pension rate and terminated 
pension benefits.  Accordingly, the veteran's claim must be 
denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

The veteran asks the Board to examine the history of the 
applicable legislation and regulations to determine whether, 
as he asserts, Social Security benefits should be excluded 
from countable income as public charity or maintenance.  
However, the Board finds that such examination is unnecessary 
because the plain meanings of the statutory and regulatory 
provisions in question are not ambiguous.  See Tallman v. 
Brown, 7 Vet. App. 453, 460 (1995) (when the plain meaning of 
a statute is discernible, that plain meaning must be given 
effect).  Review of 38 U.S.C.A. § 1503 and 38 C.F.R. § 3.272 
finds very specific exclusions from income.  Clearly, if 
Congress, or VA, had intended to exclude Social Security 
disability benefits from countable income for VA non-service 
connected pension purposes, such exclusion certainly could 
have been accomplished.  Thus, the plain meaning of 
38 U.S.C.A. § 1503(a) and 38 C.F.R. § 3.272 is that, because 
not specifically excluded, Social Security disability 
benefits are included as countable income.         


ORDER

Social Security disability benefits are properly countable as 
income for purposes of determining the veteran's eligibility 
for VA improved pension benefits.  The appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



